ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                 )
                                            )
Fast Works Company For General Trading Ltd. )         ASBCA No. 62528
                                            )
Under Contract No. W56KGZ-19-P-6036         )

APPEARANCE FOR THE APPELLANT:                         Mr. Mezgin Saeed Mohsin
                                                       CEO

APPEARANCES FOR THE GOVERNMENT:                       Scott N. Flesch, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Susan Kim, JA
                                                       Trial Attorney

                               ORDER OF DISMISSAL

      By letter dated July 15, 2020, appellant has requested to withdraw the appeal
without prejudice. The government communicated by telephone on July 15, 2020, that it
does not object. The appeal has been withdrawn. Accordingly, it is dismissed from the
Board’s docket without prejudice.

      Dated: July 27, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62528, Appeal of Fast Works
Company For General Trading Ltd., rendered in conformance with the Board’s Charter.

      Dated: July 28, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals